1

2

3

4

5

6
                                  UNITED STATES DISTRICT COURT
7
                                         DISTRICT OF NEVADA
8
                                                    ***
9
     DAVID AUGUST KILLE, SR.,                             Case No. 2:17-cv-01805-RFB-NJK
10
                        Petitioner,                                       ORDER
11          v.
12   BRIAN WILLIAMS, et al.,
13                    Respondents.
14
            Respondents’ second motion for enlargement of time (ECF No. 12) is GRANTED.
15
     Respondents shall have to and including October 25, 2018, within which to file a response to the
16
     first amended petition for writ of habeas corpus in this case.
17

18          DATED this 5th day of October, 2018.
19
20                                                          RICHARD F. BOULWARE, II
                                                            UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28


                                                      1
